Citation Nr: 1101769	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06  27  547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for a left 
foot and ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Spouse, and Father-in-law




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to July 
2004.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) that, 
in pertinent part, denied service connection for headaches, 
depression, and bilateral hearing loss as well continued a 20 
percent rating assigned for the left foot and ankle disorder.  

In September 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record.  

In September and November 2007 VA received additional evidence 
from the Veteran along with a waiver of consideration by the 
Agency of Original Jurisdiction (AOJ).  

In May 2009, the Board continued to deny the claims seeking 
service connection for headaches and depression and these matters 
are no longer on appeal.  At the same time the Board remanded the 
remaining claims for further development.  

The issue of service connection for residual scars of the 
left foot and ankle has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

FINDINGS OF FACT

1.  Left ear hearing loss was not manifested during service or 
within the first post service year, and the Veteran is not 
currently shown to have a hearing loss disability by VA 
standards.

2.  The Veteran's service-connected left foot and ankle disorder 
is manifested by marked limitation of range of motion and a 
disability picture that more nearly approximates that of a 
moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for a rating in excess of 20 percent for a left 
foot and ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Codes (Codes) 5271, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a), 3.309(a).

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, in 
the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has consistently held that, under the law 
cited above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993). This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability." Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
Impaired hearing will be considered to be a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The Court 
has held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation did not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing "disability" must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

Here, the Veteran's service treatment records (STR's) showed that 
in January 1999, the Veteran had complaints of a head cold in 
which swelling of his ear drums was found on examination.  All 
other records STR's were negative for any left ear abnormalities.  
Overall, multiple audiograms throughout service, which documented 
that the Veteran was routinely noise exposed, as well as reports 
of medical history were negative for any complaints or findings 
related to left ear hearing loss.  Post service medical records 
were also negative for any complaints, findings, or diagnoses 
relating to left ear hearing loss.  On November 2005 VA 
audiological evaluation, the Veteran reported that that he was 
exposed to noise during military service.  Audiometric testing 
revealed puretone thresholds of 20, 15, 20, 25, and 35 decibels 
in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The speech recognition score was 92 percent.  The 
examiner noted that the puretone audiometry in the left ear 
revealed normal hearing from 250-3000 Hertz with a mild 
sensorineural hearing loss from 4000-8000 Hertz.  He also had 
normal middle ear function.  

Although in-service noise exposure is conceded and the VA 
examiner found that the Veteran had mild sensorineural hearing 
loss from 4000-8000 Hertz in the left ear, the Board notes that 
he still did not have a hearing loss disability as defined by VA 
standards.  See 38 C.F.R. § 3.385; see also Hensley, 5 Vet. App. 
at 157 (threshold for normal hearing is from zero to 20 
decibels).

In sum, the evidence of record does not show that at any time the 
Veteran's impaired hearing met the threshold requirements of 40 
decibels in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz, or at least 26 decibels in any three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz, or that speech recognition 
scores using the Maryland CNC Test were less than 94 percent.  38 
C.F.R. § 3.385.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board notes the Veteran's contentions of having left 
ear hearing loss; however, service connection for left ear 
hearing loss is not warranted in the absence of proof of a 
current disability as defined by the VA.  Furthermore, on 
November 2009 VA audiological evaluation, the VA examiner opined 
that since the Veteran had normal hearing in the left ear in 
December 2005, it was not likely that his hearing loss was 
related to his noise exposure in the military.   For these 
reasons, the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for left ear 
hearing loss, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

II.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are 
appropriate when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms that 
would warrant different ratings for each distinct period.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.

This disability is rated under Codes 5271-5284.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional code 
is shown after a hyphen.  38 C.F.R. § 4.27 (2010).

Under Diagnostic Code 5271, a maximum 20 percent rating is 
assignable for marked limitation of motion of the ankle.

Normal range of ankle motion is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II.

For other injuries of the foot, a 20 percent rating contemplates 
a moderately severe disability; and a 30 percent rating 
contemplates a severe disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

The Veteran claims that his left foot and ankle disorder warrants 
a higher evaluation than the currently assigned 20 percent. 

On VA joints and feet examination both conducted in June 2005, it 
was noted that there was a well documented history for previous 
fracture of the left calcaneal, and navicular fractures with 
subsequent arthroscopic evaluation and debridement in October 
2000 and open reconstructive surgery in July 2003.  The Veteran 
had complaints of residual pain of the left ankle, which was made 
worse with prolonged standing and walking.  He also experienced 
pain and stiffness every morning that improved within 30 to 60 
minutes.  He used shoe inserts in some of his shoes.  There were 
no episodes of dislocation or subluxation.  He did not have 
inflammatory arthritis.  There were no significant adverse 
effects on his current occupational or recreational activities.  
He had a slight limp that favored the left leg, but his posture 
and balance were normal.  There was no ankylosis, valgus or 
hallux valgus deformity, or forefoot and midfoot malalignment.  
The left ankle appeared slightly larger than the right side.  
Range of motion studies revealed that dorsiflexion was from 0 to 
10 degrees, plantar flexion was 0 to 35 degrees, inversion was 
from 0 to 30 degrees, and eversion was from 0 to 20 degrees.  
There was no evidence of pain on motion, edema, effusion, 
instability weakness, tenderness, redness, abnormal movement, or 
guarding movement.  There was no evidence of pain, fatigue, 
weakness, lack of endurance, or loss of coordination with 
repetitive movement.  The examiner indicated that he was unable 
to estimate without resorting to speculation whether there was 
additional functional loss during flare-ups.  The Veteran could 
rise on his heels and toes, walk heel to toe, and stand on one 
foot with mild discomfort.  X-rays revealed that there was 
degenerative joint disease of the navicular cuneiform joint which 
had been immobilized with 2 metal screws and an old well-healed 
fracture of the os calcis with 2 metal screws.  

In January 2006 correspondence, Dr. F. R. C. indicated that he 
Veteran had chronic symptoms of pain related to the injury of his 
left foot and ankle.

On March 2006 VA examination, it was noted that the Veteran was 
employed.  The examiner noted that flare-ups of the condition did 
impair the Veteran's ability to perform his daily functional and 
occupational activities as it slowed him down and he had 
difficulty lifting and climbing things.  The Veteran reported 
that he missed approximately 30 days of work due to the condition 
in the past 12 months.  The examiner noted that the pain caused 
the Veteran to take longer to complete routine tasks as he needed 
to move more carefully.  

On examination, the Achilles tendon was intact and nontender.  
There was a 4 degree valgus angulation of the Achilles tendon 
that could be straightened with manipulation, but was painful.  
There was a decrease in light mono-filament sensation from 
proximal foot to distal foot pedal pulse intact with good 
capillary refill to toes.  Range of motion studies revealed that 
dorsiflexion was to 10 degrees, plantar flexion was to 25 
degrees, inversion was to 15 degrees, and eversion was to 5 
degrees.  There was pain at the end points of inversion and 
eversion, otherwise no further limitation or pain with repeated 
efforts.  The Veteran was diagnosed with status post left 
calcaneal and navicular fracture with degenerative joint disease 
in the navicular cuneiform joint with residual effects to include 
plantar fasciitis.  

On his August 2006 Form 9, the Veteran reported ongoing problems 
with his left foot and ankle. 

Treatment records from Smith County Family Practice dated from 
2006 to 2008 and VA outpatient treatment records showed ongoing 
treatment for the left foot and ankle disorder.  An October 2008 
VA podiatry consult revealed that sensation in the left for was 
intact.  The pedal pulses were easily audible withheld Doppler in 
the left posterior tibial and anterior tibial arteries.  There 
were no dermatologic complications noted.  Specifically, there 
was no edema or erythema noted around the left ankle or left 
lower extremity.  

At his September 2007 Travel Board hearing, the Veteran's spouse 
testified that there's been days that the Veteran missed work 
because he couldn't get up and move to go to work.    

Statements submitted in September 2009 from the Veteran, his 
spouse, and his mother-in-law indicated that the Veteran's left 
foot was weak and it limited his ability to play with his 
children and engage in other recreational activities.  He 
indicated that he couldn't move two of his toes and that he had a 
loss of sensation and motion.  

November 2009 VA examination showed an abnormal shoe wear pattern 
of increased wear outside the edge of the heal on the left shoe.  
There was no inflammatory arthritis or ankylosis present.  Range 
of motion studies revealed dorsiflexion from 0 to 5 degrees with 
tenderness beginning at 0 degrees, plantar flexion from 0 to 45 
degrees with tenderness beginning at 25 degrees, eversion from 0 
to 10 degrees with tenderness beginning at 10 degrees, and 
inversion from 0 to 20 degrees with tenderness beginning at 15 
degrees.  There was an increase in pain without additional loss 
in range of motion with repetitive use.  The examiner could not 
express without resorting to mere speculation, additional 
limitation due to repetitive use during flare-up.  Range of 
motion of the first metatarsal phalangeal joint included 
dorsiflexion from 0 to 60 degrees and plantar flexion from 0 to 
15 degrees.  There was decreased range of motion to the ankle as 
well as to the toes.  There was slight limitation of motion of 
the left great toe.  The second left toe was in a fixed extension 
of approximately 15 degrees and did not flex.  The Veteran 
demonstrated very minimal flexion of toes 3, 4, and 5.  There was 
an increase on pain without additional weakness, excess 
fatigability, incoordination, lack of endurance, or additional 
loss in range of motion with repetitive use.  The examiner could 
not express without resorting to mere speculation, additional 
limitation due to repetitive use during flare-up.  An x-ray of 
the left foot and ankle revealed that there were no acute 
fractures and there were no significant degenerative changes.  
There was no joint effusion or soft tissue abnormality.  The 
examiner indicated a normal left foot and ankle.  The Veteran 
reported that he had been assigned different duties at work due 
to the condition.  There were effects on his usual daily 
activities to include chores, shopping, exercise, sports, 
recreation, traveling, and driving.  

Upon careful review of the evidentiary record, the Board finds 
that entitlement to an evaluation in excess of 20 percent is not 
warranted.  The Veteran is rated at the highest rating available 
under Code 5271 for marked limitation of motion.  Additional 
factors that could provide a basis for an increase have also been 
considered; however the evidence does not show that the Veteran 
has functional loss beyond that currently compensated.  38 C.F.R. 
§§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  The Board 
notes on June 2005 VA examination; there was no evidence of pain 
on motion, edema, effusion, instability weakness, tenderness, 
redness, abnormal movement, or guarding movement.  Also, there 
was no evidence of pain, fatigue, weakness, lack of endurance, or 
loss of coordination with repetitive movement.  On March 2006 VA 
examination, there was pain at the end points of inversion and 
eversion, otherwise no further limitation or pain with repeated 
efforts.  Although the November 2009 VA examination showed a 
greater limitation of motion with tenderness throughout 
dorsiflexion, the Veteran's complaints of pain and the examiner's 
observations of pain and tenderness were considered in the level 
of impairment and loss of function attributed to his left foot 
and ankle disorder and are reflected in the 20 percent evaluation 
awarded.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Regardless, the rating of 20 percent is the maximum rating for 
limitation of ankle motion, and thus the effects of 
pain/tenderness do not warrant an even higher rating.  Spencer v. 
West, 13 Vet.App. 376 (2000).  Accordingly, the Board finds that 
all pertinent functional impairment due to the service-connected 
left ankle condition is appropriately accounted for by the 
assigned evaluation.  

Overall, the findings of the multiple VA examinations, VA and 
Smith County Family Practice treatment records, testimony, and 
various statements demonstrate clinical findings of pain, 
tenderness, limitation of motion of the ankle and toes, decreased 
sensation, and functional impairment that approximates no more 
than a moderately severe foot injury under Code 5284.  A higher 
(30 percent) evaluation for a severe foot injury is not 
warranted.  

Other potentially applicable diagnostic codes include Codes 5167 
(loss of use of foot), 5270 (ankylosis of the ankle), 5272 
(ankylosis of the subastragalar or tarsal joint), 5273 (malunion 
of the os calcis or astragalus), 5274 (astralgalectomy), 5277 
(weak foot), 5278 (claw foot), and 5283 (malunion or nonunion of 
tarsal or metatarsal bones).  However, there is no competent 
evidence that the Veteran has been diagnosed with any of these 
conditions.  Accordingly, Codes 5167, 5270, 5272, 5273, 5274, 
5277, and 5278 cannot serve a basis for an increased rating in 
this case.  Although, the Veteran was diagnosed with pes planus, 
it was described as mild and would only entitle the Veteran to a 
noncompensable rating under Code 5276.  See March 2006 VA 
examination.  

Also, the Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson or Hart.  Rather, the symptoms shown 
on examination during the appeal have been essentially consistent 
and fully contemplated by the assigned rating.

Furthermore, this is not a case that raises a claim for a total 
disability rating due to individual unemployability resulting 
from service- connected disability (TDIU), as the Veteran 
reported during his November 2009 VA examination that he worked 
various jobs, including most recently as a mechanic with 
reassigned duties to facilitate his inability to have prolonged 
weight bearing.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has also considered whether a higher rating is 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected left foot and ankle disorder reasonably describe the 
Veteran's disability level and symptomatology for the appeal 
period.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the above rating period is adequate, and no 
referral for an extraschedular evaluation is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

VA complied with notification responsibilities in correspondence 
sent to the Veteran in December 2004, prior to the date of the 
issuance of the appealed rating decision.  This letter notified 
the Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice regarding the disability ratings 
and effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)) was sent in July 2009.  The claim was subsequently 
readjudicated in a June 2010 supplemental statement of the case.

VA is responsible for completing any actions necessary to comply 
with previous remands by the Court or the Board.  The Court has 
held that a claimant has a right to full compliance with prior 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008). The Board in May 2009 remanded the claims to obtain any 
outstanding treatment records and to provide the Veteran with 
appropriate VA examinations. These records have been associated 
with the claims file, the Veteran was examined, and the RO has 
readjudicated the claim after receipt of these records.  The 
Board finds that the remand directives from the May 2009 remand 
have been completed.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the Veteran's hearing loss and adjustment 
disorders.  Additionally, the Veteran was afforded multiple VA 
examinations for his left foot and ankle disorder and an 
audiological evaluation in November 2009.  These VA examinations 
were fully adequate for the purposes of adjudication as they were 
conducted by qualified healthcare providers based upon review of 
the claims file, interviews with the Veteran, and clinical 
findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for left ear hearing loss is denied.  

A rating in excess of 20 percent for a left foot and ankle 
disorder is denied. 





REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the current 
record is inadequate to address the matter at hand.

Although the medical evidence shows that the Veteran has right 
ear hearing loss by VA standards, the medical evidence of record 
is not sufficient to render a service-connection determination.  
In this respect, the Board acknowledges that a November 2009 VA 
examination suggested that the Veteran's right ear hearing loss 
was not related to noise exposure, but referred the opinion as it 
related to right ear cholesteatoma and mixed hearing loss to an 
ENT.  In a subsequent November 2009 VA examination, the examiner 
indicated that it was possible that the Veteran's cholesteatoma 
resulted from a traumatic injury, however, he did not address 
whether the traumatic injury was an event that occurred in 
service, i. e. acoustic trauma.  Ultimately, the examiner failed 
to address the etiology of the Veteran's right ear mixed hearing 
loss.  The Board finds that the opinions, as they relate to the 
Veteran's right ear, are inadequate upon which to base a 
determination.  VA's duty to assist includes providing an 
adequate examination when such an examination is indicated.  
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, a 
remand is necessary for a VA examination.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon 
Nicholson, 20 Vet. App. 79 (2006).

It appears that pertinent medical evidence remains outstanding.  
October and November 2008 VA audiology notes reported that the 
Veteran had surgery in his right ear by a private ENT in Nebraska 
and that he had a recent audiogram done by a private ENT for 
comparison purposes, however, such records have not been 
associated with the claims file.  Also, an outpatient and 
emergency record from Smith County Memorial Hospital showed 
treatment for his right ear and noted cholesteatoma surgery in 
Lincoln on September 28 (the date could not be determined from 
this record).  The Veteran was to follow-up with Dr. Bowen, or as 
the Veteran reported during his Travel Board hearing, Dr. Barnes.  
As records surrounding the Veteran's right ear surgery as well as 
any other right ear evaluations, not already associated with the 
claims file may have some bearing on the Veteran's claim, they 
should be obtained, if available.  Finally, on remand, copies of 
records of ongoing right ear treatment should be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his right ear, 
including his right ear surgery then secure 
complete clinical records of all such 
evaluations and/or treatment from the sources 
identified, specifically including but not 
limited to, records of any evaluation or 
treatment from Wichita VAMC, Dr. 
Bowen/Barnes, Lincoln Surgery, and any other 
private records.  If any records sought are 
unavailable, the Veteran and his 
representative should be so notified.

2.  Schedule the Veteran for a VA examination 
to evaluate his right ear hearing loss.  The 
claims file and a copy of this remand must be 
made available to the examiner for review and 
the examiner must indicate in the examination 
report that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.

The results of puretone threshold testing for 
500, 1000, 2000, 3000, and 4000 Hertz and 
speech recognition testing using the Maryland 
CNC test are to be reported.

The examiner should offer an opinion, with 
complete rationale, as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
right ear hearing loss disorder had its onset 
during active service or is related to any 
in-service disease or injury, including noise 
exposure.  (See service treatment records 
that document swelling of ear drum in January 
1999 and/or the diagnosis of right ear otitis 
media in December 2000, in which the Veteran 
had complaints of pain and barely being able 
to hear.  See also multiple in-service 
audiograms that documented that the Veteran 
was routinely noise exposed.)  The examiner 
should also clarify whether it is at least as 
likely as not that the Veteran's right ear 
cholesteatoma was caused by in-service noise 
exposure or otitis media, and if so, whether 
he has any current residuals status post 
right ear cholesteatoma surgery, including 
right ear hearing loss.  

The examiner should provide a complete 
rationale for any opinions provided.

3.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may result in 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim on appeal.  If the benefit sought 
on appeal remains denied, furnish to the 
appellant and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


